Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 1 of 7 Page ID #:724




               APPENDIX A
Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 2 of 7 Page ID #:725




   1        Examples of claims of the asserted patents and their claim limitations
   2 (highlighted below in bold) that Twitter has failed to address in its motion to dismiss
   3 and that are not represented in the claims analyzed by Twitter:
   4   The ’351 Patent
   5   Claim 3             The system of claim 1, wherein the feedback signal is
                           generated by a base station in the wireless network.
   6
   7   Claim 7             The system of claim 1, wherein the proxy content
                           server polls the information source at regular
   8                       intervals in order to receive the information.
   9   Claim 8             The system of claim 1, wherein the information source
  10                       automatically transmits the information to the proxy
                           content server.
  11
       Claim 9             The system of claim 1, further comprising:
  12
                           the proxy content server database coupled to the
  13                       proxy content server that stores data relating to the
                           mobile device, wherein the data is also used by the
  14
                           proxy content server to select the channel for
  15                       transmission over the wireless network to the mobile
                           device.
  16
       Claim 12            The system of claim 1, wherein the mobile device
  17                       comprises:
  18                       an advertising and information software module that
  19                       receives the information transmitted over the
                           wireless network from the proxy content server; and
  20
                           a channel content database having a memory location
  21                       corresponding to the selected channel on the proxy
  22                       content server;

  23                       wherein the advertising and information software
                           module stores the received information to the
  24                       memory location in the channel content database.
  25   Claim 13            The system of claim 12, wherein the mobile device
                           further comprises:
  26
                           an operating system that tracks the location of the
  27                       mobile device within the wireless network to generate
  28
                                                -1-          CASE NO. 2:19-CV-01444-GW-KS
                                                                              APPENDIX A
Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 3 of 7 Page ID #:726




   1   The ’351 Patent
   2                     the feedback signal.
   3
   4   The ’929 Patent
   5   Claim 11          The server of claim 9, wherein the time triggering
                         event comprises a pre-defined significant time
   6                     interval, a significant time of a day, a lunchtime, or a
   7                     suppertime.
   8   Claim 13          The server of claim 9, wherein the time triggering
                         event corresponds to requirements established to a
   9                     user of the mobile device, an advertiser, or an
  10                     interested third party.
  11   Claim 14          The server of claim 9, wherein the meta tag includes at
                         least a name of each of the one or more
  12                     advertisements and a cross reference value for a user
  13                     on the mobile device to connect with a source of the
                         one or more advertisements.
  14
       Claim 15          The server of claim 9, wherein the server determines,
  15                     inserts, and transmits for each of the remaining
  16                     plurality of memory location channels.
       Claim 16          The server of claim 9, wherein the one or more
  17
                         advertisement comprises static advertisement,
  18                     dynamic advertisement, or default advertisement.
  19
  20   The ’120 Patent
  21   Claim 7           The system of claim 1, further adapted to allow the
                         message thread to be unflagged deactivating the flag.
  22
  23   Claim 8           The system of claim 7, further adapted to, after
                         determining that the message thread has been
  24                     unflagged, retain the new incoming message
  25                     associated with the inbox while allowing notifications
                         pertaining to receipt of any subsequent new incoming
  26                     message for the message thread, and associate any
  27                     subsequent new incoming message with the inbox.

  28   Claim 12          The system of claim 1, wherein the coded program
                                             -2-          CASE NO. 2:19-CV-01444-GW-KS
                                                                           APPENDIX A
Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 4 of 7 Page ID #:727




   1   The ’120 Patent
   2                     instructions further cause the processor to store the
                         new incoming message in the inbox.
   3
   4
       The ’089 Patent
   5
       Claim 2           A method as claimed in claim 1 further comprising
   6                     assigning a new message state to the received new
   7                     electronic message, and unsetting the new message
                         flag and changing the state of each electronic message
   8                     assigned the new message state to an old message
   9                     state in response to said invocation of the message
                         inventory display screen.
  10
       Claim 3           A method as claimed in claim 2 further comprising
  11                     changing the state of an electronic message assigned
  12                     the new message state to an old message state when
                         the electronic message is opened on the device.
  13
       Claim 4           A method as claimed in claim 1 further comprising
  14                     updating an unopened message counter when the
  15                     received electronic message is received unopened.

  16   Claim 6           A method as claimed in claim 1 further comprising:
                         assigning a new and unopened state to the received
  17
                         electronic message when the received electronic
  18                     message is received unopened, and
  19                     assigning a new and opened state to the received
                         electronic message when the received electronic
  20                     message is received opened.
  21   Claim 11          A method as claimed in claim 6 wherein the new
  22                     message flag is a new messages counter and the flag
                         is set when the counter is not zero and unset when the
  23                     counter is zero.
  24   Claim 12          A method as claimed in claim 11 further comprising
  25                     updating the new messages counter when the state of
                         any electronic message has changed from new to old,
  26                     or old to new, or when the electronic message received
  27                     by the device is assigned a new and opened, or new
                         and unopened state.
  28
                                            -3-          CASE NO. 2:19-CV-01444-GW-KS
                                                                          APPENDIX A
Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 5 of 7 Page ID #:728




   1   The ’089 Patent
   2   Claim 13          A method as claimed in claim 1 comprising activating a
                         light emitting diode (LED) on the device when the
   3
                         new message flag is set.
   4
   5   The ’059 Patent
   6   Claim 2           The method of claim 1, wherein the method includes
   7                     transmitting the representation of the informational
                         content from the first mobile wireless device to the
   8                     first server.
   9   Claim 3           The method of claim 2, wherein transmitting the
  10                     representation of the informational content from the
                         first mobile wireless device to the first server includes
  11                     transmitting the informational content from the first
  12                     mobile wireless device to the first server.
  13   Claim 4           The method of claim 3, wherein transmitting the
                         informational content from the first mobile wireless
  14                     device to the first server includes autonomously
  15                     transferring the informational content upon
                         detection in the first mobile wireless device of a Wi-
  16                     Fi network of the first server.
  17   Claim 5           The method of claim 1, wherein making informational
  18                     content, selected in the first mobile wireless device,
                         available to the second mobile wireless device
  19                     includes browsing the first server from the first
  20                     mobile electronic device and selecting the
                         informational content in the first server.
  21
       Claim 7           The method of claim 1, wherein receiving the
  22                     representation of the informational content in the
  23                     data hub server includes marking a setting in the data
                         hub server representing the informational content as
  24                     being public or partially public to the second mobile
  25                     wireless device.
       Claim 8           The method of claim 1, wherein upon receiving the
  26
                         representation of the informational content in the
  27                     data hub server, if the informational content does not
                         reside on the data hub server, autonomously
  28
                                             -4-           CASE NO. 2:19-CV-01444-GW-KS
                                                                            APPENDIX A
Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 6 of 7 Page ID #:729




   1   The ’059 Patent
   2                     transmitting a communication from the data hub
                         server to the first server, the communication
   3
                         notifying the first server of an absence of the
   4                     informational content in the data hub server and
                         receiving the informational content in the data hub
   5
                         server from the first server in response to notifying
   6                     the first server of the absence.
   7   Claim 9           The method of claim 1, wherein receiving the
                         representation of the informational content in the
   8                     data hub server in the directed transmission from the
   9                     first server includes receiving the informational
                         content in the data hub server in the directed
  10                     transmission from the first server.
  11   Claim 10          The method of claim 1, wherein transmitting the
  12                     notification of the informational content being
                         available to the second mobile wireless device in the
  13                     directed transmission from the data hub server to the
  14                     second     server    includes    transmitting     the
                         informational content in the directed transmission
  15                     from the data hub server to the second server.
  16
  17   The ’777 Patent
  18   Claim 2           The method of claim 1, further comprising:
  19                     selectively prioritizing communication of the one or
  20                     more new messages to the one or more members of
                         the social group if the content of the one or more new
  21                     messages is not similar to the determined content.
  22   Claim 4           The method of claim 1, further comprising selectively
                         adjusting notification of the one or more new
  23
                         messages to the one or more members of the social
  24                     group when the content of the one or more new
                         messages is not similar to the determined content, but
  25
                         comprises flagged content.
  26
       Claim 5           The method of claim 1, wherein selectively adjusting
  27                     notification of the one or more new messages to the
                         one or more members of the social group comprises
  28
                                             -5-         CASE NO. 2:19-CV-01444-GW-KS
                                                                          APPENDIX A
Case 2:19-cv-01444-GW-KS Document 40-1 Filed 07/24/19 Page 7 of 7 Page ID #:730




   1   The ’777 Patent
   2                     selectively delaying a reception of the one or more
                         new messages by the one or more members by
   3
                         selectively delaying a completion of transmission of
   4                     the one or more new messages.
   5   Claim 6           The method of claim 1, wherein selectively adjusting
                         notification of the one or more new messages to the
   6                     one or more members of the social group comprises
   7                     transmitting an alert of the one or more new messages
                         after reception of the one or more new messages by a
   8                     social network server.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -6-         CASE NO. 2:19-CV-01444-GW-KS
                                                                         APPENDIX A
